DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-16 and 19-24 are pending.
Applicants have amended the claims in response to the Office Action mailed out on 3/28/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Response to Amendment/Arguments
Applicant’s arguments, see response and amendment, filed 6/28/2022, with respect to the rejection of claims 13-16 and 19-24 have been fully considered and are persuasive.  The rejection of claims 13-16 and 19-24 has been withdrawn. 

Allowable Subject Matter
Claims 13-16, 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach the claimed invention regarding the electrospinning apparatus and method having the plurality of chambers, electrically charging each chamber of the plurality of chambers, and having each chamber of the plurality of chambers being separated by a non-conductive material so that the electric field applied to each chamber can be independently modulated without affecting adjacent chambers of the plurality of the chambers.
The prior art references include:
WO2017/144307 teaches of spaced apart spinnerets, see Fig. 2, thereby in broad interpretation having the plurality of chambers, however, there is a lack of teaching regarding the non-conductive material between the chambers, which would permit for independent modulating the electric fields of the chambers.
JP5698509B2 teaches of plurality of nozzles 112 in a nozzle block 110, collector 150, and the use of an insulating layer 152, however, the reference fails to teach the particular arrangement of the non-conductive material that separates each of the chambers.
Park (US 2016/0083868) was used for the teaching of the plurality of chambers via the tubular bodies that are aligned along the nozzle block.  Here, the Park reference lacks the features regarding the non-conductive material that is located between the chambers, and further lacks teaching individual control of each of the chambers.
Foley (US 2016/0047075) teaches of the voltage regulator means for individual nozzles but lacks teaching of the claimed plurality of chambers with the non-conductive material between the chambers of the claimed arrangement.
Agrawal (US 2021/0207291), Uchida (US 2017/0268129), Sakai (US 2017/0362741), Robertson (US 2790698), Daniel (US 2015/0292117), and Rocker (NPL document) were previously used to address dependent claim limitations and would not resolve the deficiencies of the references above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726